Dear Mr. Baer:
You requested the opinion of this office concerning whether the provisions of Section 2 of Act 1380 of the 1999 Regular Session ("Act 1380") are still in effect with respect to all the monies allocated to Senatorial District 6 for Fiscal Years 1999-2000, 2000-2001, 2001-2002 and 2002-2003.
Section 1 of Act 1380 amended several statutes pertaining to the avails of the State sales tax, provided for the St. Tammany Parish Fund and provided relative to the New Orleans Area Tourism and Economic Development Fund (the "Fund"). Act 1380 amended R.S. 47:322.38 (B)(2) to provide for the distribution of monies in the Fund for certain purposes. After those distributions, the remainder of the money in the Fund is to be distributed to each state senator and state representative whose district includes all or any portion of Orleans Parish, to be administered through the Louisiana Stadium and Exposition District to be used within Orleans Parish for the provision of grants for tourism, economic development and other activities, as provided in R.S. 47:322.38 (C). R.S. 47:322.38 (C) concerns the procedure for the allocation of grants for the senators and representatives from the monies placed into the Fund on and after July 1, 1999.
Section 2 of Act 1380 pertains to monies which were in the Fund at the end of Fiscal Year 1998-1999, which would the monies in the Fund at midnight, June 30, 1999, and provides in pertinent part as follows:
  "Section 2. All unexpended and unencumbered monies in the fund at the end of fiscal year 1998-1999, shall remain in the fund and shall be appropriated and distributed only for the purposes and to the persons and entities under the terms and conditions provided in Section 2 of this Act . . . Notwithstanding the foregoing provisions of this Section, all such unexpended and unencumbered monies allocated to the senator representing Senatorial District 6 are hereby allocated to the New Orleans Police Foundation." (Emphasis added)
Section 2 of Act 1380 only deals with the unexpended and unencumbered monies which were in the Fund at the end of Fiscal Year 1998-1999. Nothing in Section 2 pertains to monies deposited into the Fund on or after July 1, 1999; monies deposited in the Fund on and after July 1, 1999 are allocated as provided in Section 1 of Act 1380. Section 1 does not contain a provision similar to that contained in Section 2 relative to the use of Senatorial District 6 monies for the New Orleans Police Foundation. As you advised, R.S. 47:322.38 was subsequently amended by Act 1193 of the 2001 Regular Session and by Act 73 of the 2002 First Extraordinary Session. Neither of these two acts make mention of a particular use for the monies allocated to Senatorial District 6.
Accordingly, the limitation on the use of the monies allocated to the senator from Senatorial District 6 contained in Section 2 of Act 1380 only applied to the unexpended and unencumbered monies in the Fund at the end of Fiscal Year 1998-1999 and that limitation does not apply to any monies allocated to Senatorial District 6 in subsequent years.
Trusting this adequately responds to your request, we remain
Very truly yours,
                             RICHARD P. IEYOUB ATTORNEY GENERAL
                             BY: ____________________________ MARTHA S. HESS Assistant Attorney General
RPI:MSH:jv